DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/709,384) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/709,384, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Information Disclosure Statement (IDS)
The IDS filed June 21, 2022 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Election/Restriction
The following is a quotation of 35 U.S.C. § 121: “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Group I. 	Claims 1 and 2, drawn to content adaptation, classified in Cooperative Patent Classification (CPC) H04L 51/063.  See Figs. 4, 13; Spec. ¶¶ 78–103, 131–134.
Group II. 	Claim 3, drawn to distributing to monitoring or handling of messages using selective forwarding, classified in Cooperative Patent
Classification (CPC) H04L 51/21.  See Fig. 7; Spec. ¶ 109.
Groups I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombination of Group I has separate utility such as replacing text messages with a summary message other than the text messages throttled as according to Group II.  See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together.  Where Applicants elect a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 C.F.R. § 1.104.  See MPEP § 821.04(a). Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Elected by Telephone
During a telephone conversation with C. Douglass Thomas (Reg. No. 32,947) on August 2, 2022, a provisional election was made to prosecute Group II (claim 3).1 Affirmation of this election must be made by Applicants in replying to this Office action.  Thus, claims 1 and 2 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).2  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Thomas et al. (US 11,303,599 B2; filed Dec. 30, 2015; the ‘599 Patent).
Regarding claim 3 of the instant App., although the conflicting claim is not identical, it is not patentably distinct from each other because:
Instant Application
the ‘599 Patent
Claim 3: A cloud system for servicing message exchanges between users that operate as senders and recipients of messages, the cloud system comprising: 
	a server interfaced with storage, the storage used to store messages being exchanged by the users, the users being provided with access to the cloud system via user accounts managed by the cloud system, the user accounts enabling the users to send and receive messages, the server operates to receive the messages from one or more senders and to cause the messages to be sent to one or more recipients, 
	the server includes throttle logic that enables the users to configure and apply throttle settings on the one or more senders that send the messages, 	for a particular sender of the one or more senders and a particular recipient of the one or more recipients, the throttle settings is a configuration that limits messages that will be presented to the particular recipient from the particular sender, 	configuration of the throttle settings further acting to provide an automatic notification to the particular sender informing the particular sender that messages sent to the particular recipient have been delayed due to throttling; and 
	a database operatively accessible by the server, the database being configured to store message management data for the users, the message management data including the throttle settings that are distinct for a plurality of the one or more senders that send messages to the particular recipient, 
	




	wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are text messages, 
	wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are received, as text messages, by the particular recipient at a later time after the throttling, and 
	wherein, when throttling is being performed, a visual indication is configured to be presented on a display of a computing device associated with the particular sender, the visual indication indicating those one or more messages from the particular sender that are being delayed from been presented to the particular recipient, and the visual indication being provided on or adjacent to the display of those one or more messages from the particular sender that are being delayed from being presented to the recipient.
Claim 1: A cloud system for servicing message exchanges between users that operate as senders and recipients of messages, the cloud system comprising: 
	a server interfaced with storage, the storage used to store messages being exchanged by the users, the users being provided with access to the cloud system via user accounts managed by the cloud system, the user accounts enabling the users to send and receive messages, the server operates to receive the messages from one or more senders and to cause the messages to be sent to one or more recipients, 
	the server includes throttle logic that enables the users to configure and apply throttle settings on the one or more senders that send the messages, 	for a particular sender of the one or more senders and a particular recipient of the one or more recipients, the throttle settings is a configuration that limits messages that will be presented to the particular recipient from the particular sender, configuration of the throttle settings further acting to provide an automatic notification to the particular sender informing the particular sender that messages sent to the particular recipient have been delayed due to throttling; and 
	a database operatively accessible by the server, the database being configured to store message management data for the users, the message management data including the throttle settings that are distinct for a plurality of the one or more senders that send messages to the particular recipient, 
	wherein the particular recipient is provided with a user interface control for controlling invocation of at least one of the throttle settings on messages from the particular sender, 
	wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are chat or instant text messages, 
	wherein the messages that have been sent to the particular recipient that have been delayed due to throttling are received, as text messages, by the particular recipient at a later time after the throttling, and 
	wherein, when throttling is being performed, a visual indication is configured to be presented on a display of a computing device associated with the particular sender, the visual indication indicating those one or more messages from the particular sender that are being delayed from been presented to the particular recipient, and the visual indication being provided on or adjacent to the display of those one or more messages from the particular sender that are being delayed from being presented to the recipient.


Allowable Subject Matter
Claims 3 would be allowable if the required compliant terminal disclaimer is filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20030206619-A1; US-20140086235-A1; US-20140235204-A1; US-20140194141-A1; US-8086672-B2; and US-20050193076-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes no indication was provided by C. Douglass Thomas whether the election was made with or without traverse.  The Examiner permits Applicants to indicate whether the election was made with or without traverse in replying to this Office action.
        2 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).